Citation Nr: 0528757	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, with involvement of the hip and 
knee, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to February 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2003, the RO denied the 
veteran's claim for an increased rating for the residuals of 
a fracture of the left femur and a total rating based on 
individual unemployability due to service-connected 
disability.  In a rating decision dated in June 2004, the RO 
granted service connection for PTSD, and assigned a 30 
percent evaluation for it.  The veteran disagrees with the 
assigned rating.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares and 
flashbacks, with no evidence of panic attacks, memory 
impairment or impaired thinking.

2.  The residuals of the fracture of the left femur include 
pain of the knee and hip.  No more than minimal limitation of 
motion of the left knee has been shown.

3.  The residuals are not productive of more than marked hip 
or knee impairment.  

4.  Service connection is established for residuals of a 
fracture of the left femur with hip and knee involvement, 
evaluated as 30 percent disabling; PTSD, evaluated as 30 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 60 percent.

5.  The veteran has completed high school, and has work 
experience as a truck driver and factory worker.  

6.  His service-connected disabilities are not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 30 percent for PTSD is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

2.  A rating in excess of 30 percent for residuals of a 
fracture of the left femur with hip and knee involvement is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).

3.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the claims for an increased rating for 
residuals of a fracture of the left femur and a total rating 
based on individual unemployability due to service-connected 
disability, VA satisfied its duty to notify by means of a 
letter issued to the appellant in August 2004.  This letter 
informed the appellant of the information and evidence 
required to substantiate the claims, and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the claim regarding 
PTSD stems from a notice of disagreement with a rating 
decision which adjudicated entitlement to service connection 
for PTSD.  Adequate VCAA notice was provided as to that issue 
on December 31, 2003. Such notice apprised the veteran of the 
information and evidence needed to substantiate the claim, as 
well as his and VA's responsibilities in obtaining such 
evidence.  He was also requested to provide evidence he had 
pertinent to the issue of service connection to VA.  As such, 
VA is not required to provide notice of the information and 
evidence necessary to substantiate the newly raised increased 
initial rating issue.  VAOPGCPREC 8-2003.

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records, the reports of VA 
examinations, and statements submitted on behalf of the 
veteran.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in February 2003.  He reported having work 
experience in a factory, as a truck driver, and groundkeeper.  
He indicated that he had last worked on a full-time basis in 
November 2001.  He noted that he had completed high school.  

A VA general medical examination was conducted in April 2003.  
The veteran related that he had periodic pain in his left 
knee and distal femur, as well as aching in that area.  He 
claimed that the pain was usually 7/10, but went to 9/10 with 
repetitive movement.  He took Ibuprofen for the pain.  He 
asserted that he had ringing in the ears.  An examination 
revealed that range of motion of the left knee was from 0 to 
130 degrees.  There was no pain on motion, but crepitation 
was present.  There was mild lateral instability of the left 
knee.  It was noted that the veteran was limping on the left 
knee, and that he had weakened motion and excess fatigability 
against moderate resistance in the left knee.  It was 
reported that the veteran had ringing in the ears.  The 
diagnoses were degenerative disease of the left hip and left 
knee after fracture, by X-ray study; distal ulnar deformity; 
migraines; depression, by records; degenerative disease of 
the left wrist; and tinnitus.  The examiner commented that 
the veteran's condition, especially in the left knee and hip, 
was gradually worse.  He concluded that the veteran had 
moderate functional impairment that interfered with his 
ability to work and daily activity.

Statements were received from the veteran's wife, mother and 
daughter in June 2003.  They were to the combined effect that 
they had seen the veteran's knee give out on him, and that he 
was unable to stand on his leg long enough to hold a job, 
since he had to sit down after a short period of time.  It 
was also indicated that he had hip pain, and that walking was 
painful for him.  

The record reflects that the veteran was seen by a private 
social worker in 2002 and 2003.  It was noted in August 2003 
that the veteran became emotional when he recounted 
information concerning his in-service stressor.  The examiner 
noted that it was difficult for the veteran to look at the 
specifics of what occurred.  The veteran had just returned 
from a reunion of his crew when he was seen in September 
2003.  The examiner related that much of the session involved 
complaints about his wife.  Financial stressors were also 
reported, and it was indicated that the veteran seemed 
unmotivated for school or anything else.  The veteran stated 
that he was not sleeping well.  It was noted the next month 
that the veteran continued to experience PTSD symptoms.  
Later in October, it was reported that the veteran seemed 
more down than the examiner had noted in some time.  The 
veteran saw himself as a failure.  

A VA vocational rehabilitation assessment in April 2004 
reveals that the veteran was separated from his spouse.  He 
maintained a good relationship with his daughter.  The 
veteran claimed that he was unable to stand or walk for 
prolonged periods due to his leg injury, but that he was 
otherwise physically capable.  It was noted that he had been 
going to school as part of Chapter 31 services, but was taken 
out of the program because he missed appointments.  Later 
that month, it was reported that the veteran did not have a 
steady work history, as he had had many jobs with none 
lasting for an extended period of time.  

The veteran was afforded a VA psychiatric examination in May 
2004.  He reported that he was unemployed.  He claimed that 
he had been last employed in production work, but he said 
that he was let go after one month due to physical problems.  
Prior to this, he drove a truck from 1993 to 2001, but he was 
unable to continue that work because he could not make the 
payments on his truck.  He further stated that he had worked 
as a nursing aid for two or three years.  He also described 
security work.  He denied any hospitalizations for PTSD or 
any psychiatric disability.  It was noted that the veteran 
was not on any psychiatric medications.  The veteran 
described erratic sleep impairment problems, nightmares of 
trauma exposure and flashbacks.  He asserted that his 
relationships with his child and grandchild were good and his 
marital relationship was characterized as pretty good, except 
for cultural differences.  

On mental status evaluation, it was reported that the veteran 
relived the traumatic incident through nightmares, flashbacks 
and intrusive thoughts.  He had problems with elevated 
startle response, hyperarousal and hypervigilance.  He 
exhibited numbing of feelings and avoidance of trauma.  He 
had some problems with anxiety.  The veteran did not exhibit 
any impairment of thought process or communication.  He 
denied any problems with delusions or suicidal or homicidal 
ideation, plans or intent.  He was able to maintain his 
minimal personal hygiene and other basic activities of daily 
living.  He was oriented to person, place and time.  He had 
no memory impairment.  He did have some problems with 
concentration, but there were no problems with obsessive or 
ritualistic behavior.  The veteran's rate and flow of speech 
were within normal limits.  His speech was relevant and 
logical.  He denied any significant problems with panic 
attacks or depression, but did exhibit some mild to moderate 
problems with anxiety.  He did not exhibit problems with 
impulse control.  He had some problems with sleep impairment, 
especially when he was having nightmares.  The pertinent 
diagnoses were PTSD, chronic, mild, and alcohol abuse, in 
partial remission.  The Global Assessment of Functioning 
score attributable to PTSD was 65.  The examiner commented 
that the veteran's symptoms were moderate and that he had 
mild social and occupational impairment.  

The veteran has been granted service connection for residuals 
of a fracture of the left femur with hip and knee 
involvement, evaluated as 30 percent disabling; PTSD, 
evaluated as 30 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  The combined schedular evaluation is 
60 percent.

Legal criteria and analysis

	I.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  PTSD

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher initial evaluation is 
warranted for PTSD.  During the hearing before the 
undersigned in April 2005, the veteran disputed the remark in 
the May 2004 VA psychiatric examination that he had a good 
relationship with his wife, and noted that he had not seen 
her since November 2003.  He added that she had moved to 
another state and they were separated.  

The Board notes that the VA psychiatric examination of May 
2004 demonstrated that the veteran was fully oriented and was 
able to maintain at least minimal personal hygiene.  There 
was no clinical evidence of memory impairment, and the 
veteran had no significant problems with panic attacks.  
While the examination findings confirmed that he had 
nightmares and flashbacks, the fact remains that the examiner 
concluded that the veteran's symptoms were moderate, and 
assigned a Global Assessment of Functioning score of 65.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his PTSD.  In contrast, 
the Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
concerning his claim for monetary benefits.  Considering all 
symptoms and findings, the Board finds that the preponderance 
of the evidence is against the claim for an initial rating in 
excess of 30 percent for PTSD.

B.  Residuals of a fracture of the left femur

Malunion of the femur with marked knee or hip disability 
warrants a 30 percent evaluation.  Fracture of surgical neck 
of the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Diagnostic Code 5255.

The evidence supporting the veteran's claim includes 
statements to the effect that he has knee and hip pain.  The 
findings of the VA examination of April 2003 do not, however, 
demonstrate that a higher rating is warranted.  In this 
regard, the Board observes that there was minimal limitation 
of motion of the left knee, and no pain on motion was 
reported.  While crepitus and mild instability were 
documented, it must be emphasized that the examiner concluded 
that the veteran had no more than moderate functional 
impairment.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  Even considering the fact 
that weakened motion and excess fatigability were shown on 
the April 2003 VA examination, the examination findings fail 
to demonstrate functional impairment comparable to ankylosis 
of the left knee, or extension of the left leg limited to 30 
degrees, as required for a higher rating.  The current 30 
percent rating is the maximum schedular rating assignable for 
limitation of leg flexion or instability of the knee.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, and 5260 (2004).  
The competent clinical evidence of record fails to 
demonstrate that more than marked knee or hip disability is 
present.  

The Board acknowledges that the veteran argues that this 
disability should be evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2004) for muscle injury.  The fact 
remains that service connection is in effect for the 
residuals of a fracture, and the competent clinical evidence 
of record does not demonstrate manifestations of the service-
connected left knee disability are more closely analogous to 
the Diagnostic Code criteria of Diagnostic Code 5313 or 5314.  
Additionally, the Board finds that separate compensable 
ratings are not warranted for disability of the left knee and 
left hip as evaluation of the same manifestation (i.e. pain) 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2004).

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's statements regarding the severity of his 
disability.  The veteran finds that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a fracture of the left femur with knee and hip 
involvement.  

	II.  A total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service- connected disability to bring the 
combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (2002).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, the combined schedular evaluation of the 
veteran's service-connected disabilities is 60 percent.  In 
Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disability, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disabilities.  

The Board acknowledges that the veteran has some impairment 
of the left leg, and that it would undoubtedly prevent him 
from working at jobs that involved standing or walking.  
There is no suggestion in the medical records that the 
veteran is unable to work, including in a sedentary capacity, 
solely due to his service-connected disabilities.  Although 
he argues that he is unable to work due to his service-
connected disabilities, as a layman, the veteran is not 
competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
It is noted that following the VA examination in April 2003, 
the examiner concluded that the veteran had moderate 
functional impairment that interfered with his ability to 
work.  It must be noted that this included consideration of 
disabilities for which service connection has not been 
established.  Similarly, the examiner opined, following the 
May 2004 VA psychiatric examination, that the veteran had 
only mild impairment in his ability to work.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  In this 
regard, there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board concedes that 
his service-connected disability of the left leg would in all 
likelihood preclude any job that requires him to use that 
extremity.  The fact remains, however, that there is nothing 
in the record that even hints that the veteran would not be 
able to perform other forms of employment.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An increased rating for residuals of a fracture of the left 
femur with knee and hip involvement is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


